Exhibit 10.22




WARRANT PURCHASE AGREEMENT




THIS WARRANT PURCHASE AGREEMENT (hereinafter referred to as the “Agreement”), is
entered into as of this June 17, 2009, by and between ONE Holdings, Corp.
(formally known as Contracted Services, Inc.), a Florida corporation (the
“InvestCo”) and H.A.S. Properties Trust dated August 1, 2008 (the “Warrant
Holder”).




W I T N E S S E T H




WHEREAS the Warrant Holder owns a warrant (“GP Warrant”) to purchase an
aggregate of 281,173 shares of Common Stock of Green Planet Bioengineering Co.,
Ltd., a Delaware corporation (the “Company”) and the Warrant Holder desires to
sell, transfer and assign the GP Warrant to InvestCo upon the terms and
conditions set forth in this Agreement..




NOW THEREFORE, in consideration of the premises and the mutual covenants
contained herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree as follows:




ARTICLE I

PURCHASE OF GP COMMON STOCK




1.1

The Purchase.   The Warrant Holder hereby agrees to sell transfer and assign to
InvestCo and InvestCo hereby agrees to acquire from the Warrant Holder the GP
Warrant in consideration for the issuance by of InvestCo to Warrant Holder of a
warrant (the “ONE Warrant”) to purchase 324,316 shares of InvestCo common stock
(the “InvestCo Stock”).  A copy of the ONE Warrant is attached hereto as Exhibit
1.




1.2

The Warrant Holder hereby agrees that in the event the Company’s EBITDA for
fiscal year 2009 is less than the Company’s EBITDA for fiscal 2008, the number
of shares of InvestCo Stock issuable to the Warrant Holder upon the exercise of
the ONE Warrant under Section 1.1 above shall be reduced (the “Adjustment”)  by
the number obtained in the following formula: (i) number of shares of InvestCo
Stock initially issuable under the ONE Warrant according to Section 1.1 less
(ii) the product of the 2009 EBITDA multiplied by the number of shares of
InvestCo Stock initially issuable under the ONE Warrant divided by 2008 EBITDA
(“Adjustment Shares”).

  

1.3

Subject to the provisions of Section 1.2 and subject to the Warrant Holder’s
compliance with applicable securities laws, after the applicable holding period,
the Warrant Holder shall be entitled to sell the shares of InvestCo Stock
issuable upon the exercise of the ONE Warrant in the public market as set forth
in this Section 1.3.  Except as otherwise expressly provided herein and subject
to the resale requirements of Rule 144 promulgated under the Securities Act of
1933, as amended, or any other rule or agreement that otherwise restricts the
Warrant Holder from selling the InvestCo Stock, the Warrant Holder agrees that
it may only sell the InvestCo Stock subject to the following conditions
commencing from the date of this Agreement until 3 years thereafter (the “Lock
Up/Leak Out Period”) as follows:  

(i)

if on any day the Warrant Holder desires to sell any of the InvestCo Stock, the
Warrant Holder will not sell more than 10% of the average daily volume of
trading in the Investco Stock for the ten (10) consecutive trading days
immediately preceding any such trading day;





 

 

 

Page 1 of 8




--------------------------------------------------------------------------------

(ii)

the Warrant Holder will only sell the InvestCo Stock at the "offer" or "ask"
price stated by the relevant market maker and the Warrant Holder agrees that it
will not sell InvestCo Stock at the "bid" price.

(iii)

the Warrant Holder agrees that it will not engage in any short selling of the
InvestCo Stock during the Lock-Up/Leak Out Period.




(iv)

the Warrant Holder agrees that it will comply with all obligations and
requirements under applicable “insider” trading rules;




(v)

Except as set forth in this Section 1.3, the Warrant Holder agrees that it will
not transfer, pledge, or hypothecate the InvestCo Stock without the prior
written consent of InvestCo;




Notwithstanding anything contained in this Agreement, the Warrant Holder may
transfer any or all of the ONE Warrant or its InvestCo Stock as bona fide gifts
or transfers to any beneficiary of the Warrant Holder; provided that it shall be
a condition to any such gift or transfer that (i) the transferee/donee agrees,
in writing, to be bound by the terms of this Agreement to the same extent as if
the transferee/donee were a party hereto; and (ii) the Warrant Holder provides
written notice to InvestCo prior to such gift or transfer.  




1.4

Piggy-Back Registration.




(i)

If, at any time prior to December 31, 2010, InvestCo proposes to file a
registration statement under the Securities Act with respect to an offering by
InvestCo or any other party of InvestCo Stock (other than a registration
statement on Form S-4 or S-8 or any successor form or a registration statement
filed solely in connection with an exchange offer, a business combination
transaction or an offering of securities solely to the existing stockholders or
employees of InvestCo), then InvestCo, on each such occasion, shall give written
notice (each, a "Piggy-Back Notice") of such proposed filing to the Warrant
Holder at least fifteen days before the anticipated filing date of such
registration statement, and such Piggy-Back Notice also shall be required to
offer to the Warrant Holder the opportunity to register such aggregate number of
shares of InvestCo Stock as the Warrant Holder may request, subject to the terms
hereof.  The Warrant Holder shall have the right, exercisable for the five days
immediately following the giving of the Piggy-Back Notice, to request, by
written notice (each, a "Warrant Holder Notice") to InvestCo, the inclusion of
all or any portion of the shares of InvestCo Stock owned by the Warrant Holder
in such registration statement.  InvestCo shall use reasonable efforts to cause
the managing underwriter(s) of a proposed underwritten offering to permit the
inclusion of the Warrant Holder’s InvestCo shares which were the subject of the
Warrant Holder Notice in such underwritten offering on the same terms and
conditions as any similar securities of InvestCo included therein.
 Notwithstanding anything to the contrary contained in this Section 1.5, if the
managing underwriter(s) of such underwritten offering or any proposed
underwritten offering delivers a written opinion to the Warrant Holder that the
total amount and kind of securities which they, InvestCo and any other person
intend to include in such offering is such as to materially and adversely affect
the success of such offering, then the amount of securities to be offered for
the account of the Warrant Holder and persons other than InvestCo shall be
eliminated or reduced pro rata (based on the amount of securities owned by the
Warrant Holder and other persons which carry registration rights) to the extent
necessary to reduce the total amount of securities to be included in such
offering to the amount recommended by such managing underwriter(s) in its
written opinion.








Page 2 of 8




--------------------------------------------------------------------------------

(ii)

Piggy-Back Registration; Expenses.  The obligations of InvestCo under this
Section 1.4 shall be one time only.  Subject to the provisions of Section 1.4
hereof, InvestCo will pay all Registration Expenses in connection with any
registration of the shares of InvestCo Stock owned by the Warrant Holder
pursuant to this Section 1.5(ii), but InvestCo shall not be responsible for the
payment of any underwriter's discount, commission or selling concession in
connection therewith.




(iii)

Withdrawal or Suspension of Registration Statement.  Notwithstanding anything
contained to the contrary in this Section 1.4, InvestCo shall have the absolute
right, whether before or after the giving of a Piggy-Back Notice or receiving
the Warrant Holder Notice, to determine not to file a registration statement in
which the Warrant Holder shall have the right to include their shares of
InvestCo Stock pursuant to this Section 1.4, to withdraw such registration
statement or to delay or suspend pursuing the effectiveness of such registration
statement.  




(iv)

Obligations of Warrant Holder.  In connection with any registration of InvestCo
Stock owned by the Warrant Holder, pursuant to this Section 1.4, InvestCo may
require the Warrant Holder provide to InvestCo such information regarding the
distribution of such shares as InvestCo may from time to time reasonably request
in writing.

15.

Legends.  The Warrant Holder understand that until such time as the resale of
such shares have been registered under the 1933 Act as contemplated hereunder
the certificates representing the ONE Warrant and/or the shares of InvestCo
Stock and, shall bear any legend as required by the "blue sky" laws of any state
and a restrictive legend in substantially the following form (and a
stop-transfer order may be placed against transfer of such stock certificates):




THE SECURITIES REPRESENTED BY THIS CERTIFICATE MAY NOT BE OFFERED FOR SALE,
SOLD, TRANSFERRED OR ASSIGNED (i) IN THE ABSENCE OF (a) AN EFFECTIVE
REGISTRATION STATEMENT FOR THE SECURITIES UNDER THE SECURITIES ACT OF 1933, AS
AMENDED, OR (b) AN OPINION OF COUNSEL, IN A FORM REASONABLY ACCEPTABLE TO THE
COMPANY, THAT REGISTRATION IS NOT REQUIRED UNDER SAID ACT OR (ii) UNLESS SOLD
PURSUANT TO RULE 144 UNDER SAID ACT.  

1.6

No Dilution.  InvestCo shall neither effect, nor fix any record date with
respect to, any stock split, stock dividend, reverse stock split,
recapitalization, or similar change in InvestCo's Stock between the date of this
Agreement and the Closing Date.  




1.7

Closing. The consummation of the Transaction (the "Closing") shall take place at
the offices of Arnstein & Lehr, LLP, on a date to be mutually agreed upon by the
Parties, which shall be no later than June 30, 2009 (the “Closing Date”).




1.8

Closing Events.  At the Closing, each of the Parties hereto shall execute,
acknowledge, and deliver (or shall cause to be executed, acknowledged, and
delivered) any and all stock certificates, officers’ certificates, agreements,
resolutions, schedules, or other instruments required by this Agreement to be so
delivered at or prior to the Closing, together with such other items as may be
reasonably requested by the other Parties hereto and their respective legal
counsel in order to effectuate or evidence the transactions contemplated by this
Agreement.  If agreed to by the Parties, the Closing may take place through the
exchange of documents (other than the exchange of stock certificates) by efax,
fax, email and/or express courier.




   








Page 3 of 8




--------------------------------------------------------------------------------




ARTICLE II

REPRESENTATIONS, COVENANTS, AND WARRANTIES OF THE WARRANT HOLDER




The Warrant Holder represents and warrants to, and covenants and agrees with,
the Company as follows:




2.1

The Warrant Holder is acquiring the ONE Warrant (and the InvestCo Stock issuable
upon the exercise of the ONE Warrant) for its own account for investment only
and not with a view towards the public sale or distribution thereof and not with
a view to or for sale in connection with any distribution thereof.  




2.2

The Warrant Holder is (i) an “accredited investor” as that term is defined in
Rule 501 of the General Rules and Regulations under the Securities Act of 1933
Act, as amended (“1933 Act”) , (ii) experienced in making investments of the
kind described in this Agreement and the related documents, (iii) able, by
reason of the business and financial, to protect its own interests in connection
with the transactions described in this Agreement, and the related documents,
and (iv) able to afford the entire loss of its investment in the InvestCo
Shares.

2.3

The Warrant Holder understands that its investment in the ONE Warrant and the
InvestCo Stock involves a high degree of risk.

2.4

The Warrant Holder understands that the ONE Warrant and the InvestCo Stock are
deemed to be restricted securities under the 1933 Act.

2.5

The Warrant Holder has good and marketable title to all of the GP Warrant, free
and clear of any liens, claims, charges, options, rights of tenants or other
encumbrances and shall not, until the exchange of the GP Warrant for the ONE
Warrant is closed as contemplated by this Agreement, or this Agreement is
terminated, sell, hypothecate, encumber, transfer or otherwise dispose of or
exercise the GP Warrant.

2.6

The entering into of this Agreement by the Warrant Holder, and the performance
by the Warrant Holder of his obligations hereunder, will not conflict with or
constitute a breach of or default under any agreement to which the Warrant
Holder is a party or any order or decree of any court or regulatory body to
which the Warrant Holder is subject.

ARTICLE III

REPRESENTATIONS, COVENANTS, AND WARRANTIES OF INVESTCO




As an inducement to, and to obtain the reliance of the Warrant Holder, InvestCo
represents and warrants as follows:




3.1

Organization.  InvestCo is a corporation duly organized, validly existing, and
in good standing under the laws of the State of Florida.  A certified copy of
the Articles of Incorporation and bylaws of InvestCo are attached hereto as
Schedule 3.1.  InvestCo has the power and is duly authorized, qualified,
franchised, and licensed under all applicable laws, regulations, ordinances, and
orders of public authorities to own all of its properties and assets and to
carry on its business in all material respects as it is now being conducted,
including qualification to do business as a foreign corporation in jurisdictions
in which the character and location of the assets owned by it or the nature of
the business transacted by it requires qualification.  The execution and
delivery of this Agreement does not, and the consummation of the transactions
contemplated by this Agreement in accordance with the terms hereof will not,
violate any





Page 4 of 8




--------------------------------------------------------------------------------

provision of InvestCo’s organizational documents.  InvestCo has taken all action
required by laws, its articles of incorporation, certificate of business
registration, or otherwise to authorize the execution and delivery of this
Agreement. InvestCo has full power, authority, and legal right and has taken or
will take all action required by law, its Certificate of Incorporation, and
otherwise to consummate the transactions contemplated by this Agreement.
 InvestCo is a corporation in good standing under the laws of the state of
Florida and shall receive a certificate of good standing from the Secretary of
State of the State of Florida, dated as of a date within ten days prior to the
Closing Date certifying that InvestCo is in good standing as a corporation in
the State of Florida.




3.2

Capitalization.  InvestCo has a total of 101,625,000 issued and outstanding
shares of common stock, each of which is legally issued, fully paid, and
non-assessable.  All such shares of InvestCo Stock are held of record by the
InvestCo shareholders.  InvestCo has no other capital stock, warrants, options,
or other securities convertible into shares of InvestCo capital stock,
outstanding other than the InvestCo Stock.







33

Information.  The information concerning InvestCo set forth in this Agreement
and the schedules hereto is and will be complete and accurate in all material
respects and does not contain any untrue statement of a material fact or omit to
state a material fact required to make the statements made, in light of the
circumstances under which they were made, not misleading as of the date hereof
and as of the Closing Date.




3.4

Litigation and Proceedings.  There are no actions, suits, proceedings, or
investigations pending or, to the knowledge of InvestCo, threatened by or
against InvestCo, or affecting InvestCo, or its properties, at law or in equity,
before any court or other governmental agency or instrumentality, domestic or
foreign, or before any arbitrator of any kind.




3.5

No Conflict With Other Instruments.  The execution of this Agreement and the
consummation of the Transactions will not result in the breach of any term or
provision of, or constitute an event of default under, any material indenture,
mortgage, deed of trust, or other material contract, agreement, or instrument to
which InvestCo is a party or to which any of its properties or operations are
subject.




3.6

Compliance With Laws and Regulations.  To the best of its knowledge, InvestCo
has complied with all applicable statutes and regulations of any Federal, state,
or other applicable governmental entity or agency thereof, except to the extent
that noncompliance would not materially and adversely affect the business,
operations, financial condition, or prospects of InvestCo or except to the
extent that noncompliance would not result in the incurrence of any material
liability.

3.7

Approval of Agreement.  The board of directors of InvestCo (the “InvestCo
Board”) has authorized the execution and delivery of this Agreement by InvestCo
and has approved the transactions contemplated by this Agreement.  Copies of
said consent resolutions are attached hereto as Schedule 3.7.




3.8

Title and Related Matters.  InvestCo has good and marketable title to all of its
properties, interest in properties, and assets, real and personal, (except
properties, interest in properties, and assets sold or otherwise disposed of in
the ordinary course of business), free and clear of all liens, pledges, charges,
or encumbrances except.








Page 5 of 8




--------------------------------------------------------------------------------

3.9

Brokers.  InvestCo has not entered into any contract with any person, firm or
other entity that would obligate InvestCo or InvestCo to pay any commission,
brokerage or finders’ fee in connection with the Transactions.




3.10

Full Disclosure.  There is no fact actually known to InvestCo that would
reasonably be expected to materially and adversely affect the ability of
InvestCo to perform its obligations pursuant to this Agreement.




ARTICLE IV

MISCELLANEOUS




4.1

Governing Law.  This Agreement shall be governed by, enforced, and construed
under and in accordance with the laws of the State of Florida, without regard to
its choice of law principles.




4.2

Notices.  Any notices or other communications required or permitted hereunder
shall be sufficiently given if personally delivered to it or sent by registered
mail or certified mail, postage prepaid, or by prepaid telegram and any such
notice or communication shall be deemed to have been given as of the date so
delivered, mailed, or telegraphed.




4.3

Expenses.  Except as otherwise set forth herein, each Party shall bear its own
costs and expenses associated with the Transactions contemplated by this
Agreement.




4.4

Third Party Beneficiaries.  This contract is solely between InvestCo and the
Warrant Holder and, except as specifically provided, no director, officer,
stockholder, employee, agent, independent contractor, or any other person or
entity shall be deemed to be a third party beneficiary of this Agreement.




4.5

Entire Agreement.  This Agreement represents the entire agreement between the
Parties relating to the Transaction. There are no other courses of dealing,
understandings, agreements, representations, or warranties, written or oral,
except as set forth herein.




4.6

Survival.  The representations and warranties of the respective Parties shall
survive the Closing Date and the consummation of the transactions contemplated
by this Agreement.




4.7

Counterparts.  This Agreement may be executed in multiple counterparts, each of
which shall be deemed an original and all of which taken together shall be but a
single instrument.




4.8

Amendment or Waiver.  Every right and remedy provided herein shall be cumulative
with every other right and remedy, whether conferred herein, at law, or in
equity, and may be enforced concurrently herewith, and no waiver by any Party of
the performance of any obligation by the other shall be construed as a waiver of
the same or any other default then, theretofore, or thereafter occurring or
existing. At any time prior to the Closing Date, this Agreement may be amended
by a writing signed by all Parties hereto, with respect to any of the terms
contained herein, and any term or condition of this Agreement may be waived or
the time for performance hereof may be extended by a writing signed by the Party
or Parties for whose benefit the provision is intended.




4.9

Further Assurances.  Each Party to this Agreement shall take all such actions
reasonably necessary to effectuate the terms and conditions of this Agreement
and the Transactions set forth herein.




4.10

Assignment.  Subject to any provisions herein to the contrary, this Agreement
shall inure to the benefit of and be binding upon the Parties hereto and their
respective legal representatives,





Page 6 of 8




--------------------------------------------------------------------------------

successors and assigns; provided, however, that no Party may assign this
Agreement without the prior written consent of the other Parties.




4.11

Severability.  In the event any provision of this Agreement is held to be
invalid, illegal or unenforceable for any reason and in any respect, such
invalidity, illegality, or unenforceability shall in no event affect, prejudice
or disturb the validity of the remainder of this Agreement, which shall remain
in full force and effect, enforceable in accordance with its terms.




[SIGNATURES ON FOLLOWING PAGE]





Page 7 of 8




--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been duly executed by the InvestCo and
the Warrant Holders as of the date set forth below.

Date:

as of June 17, 2009

INVESTCO:  ONE HOLDINGS, CORP.

 

 

BY:

 

 

 

 

 

WARRANT HOLDER: H.A.S Properties Trust Dated August 1, 2008

 

 

Signature:

 

 

 

By:

 

, Trustee

 

 

Name:

 

 

 

Address:

 








Page 8 of 8


